Name: Commission Regulation (EC) No 2361/96 of 10 December 1996 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State except Spain and Portugal
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport
 Date Published: nan

 No L 321 / 12 EN Official Journal of the European Communities 12. 12. 96 COMMISSION REGULATION (EC) No 2361/96 of 10 December 1996 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State except Spain and Portugal XIV by vessels flying the flag of Spain or Portugal or registered in Spain or Portugal have not reached the flat ­ rate quantity allocated to Spain or the quantity allocated to Portugal , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 , establishing a control system ap ­ plicable to the common fisheries policy ('), as amended by Regulation (EC) No 2870/95 (2), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3074/95 of 22 December 1995 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1996 and certain conditions under which they may be fished (3), as last amended by Regulation (EC) No 1952/96 (4), provides for horse mackerel quotas for 1996; Whereas, in order to ensure compliance with the pro ­ visions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission, catches of horse mackerel in the waters of ICES divisions Vb (EC zone), VI, VII , VIII, a, b , d , e , XII and XIV by vessels flying the flag of a Member State except Spain and Portugal or registered in a Member State except Spain and Portugal have reached the quota al ­ located to the Member States except Spain and Portugal for 1996; Whereas catches of horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a, b , d, e , XII and Article 1 Catches of horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a, b , d , e , XII and XIV by vessels flying the flag of a Member State except Spain or Portugal or registered in a Member State except Spain or Portugal are deemed to have exhausted the quota alloc ­ ated to the Community except Spain and Portugal for 1996 . Fishing for horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a, b , d , e , XII and XIV by vessels flying the flag of a Member State except Spain or Portugal or registered in a Member State except Spain and Portugal is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the above mentioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1996. For the Commission Emma BONINO Member of the Commission (') OJ No L 261 , 20 . 10 . 1993, p. 1 . (2) OJ No L 301 , 14. 12 . 1995, p. 1 . (3) OJ No L 330 , 30 . 12. 1995, p. 1 . (4) OJ No L 258 , 11 . 10 . 1996, p. 1 .